      Case: 3:21-cv-00084-PBS Doc #: 16 Filed: 09/10/21 Page: 1 of 1 PAGEID #: 56




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

CHASE MATTHEWS,                                   :   Case No. 3:21-cv-84
                                                  :
         Plaintiff,                               :
                                                  :   Magistrate Judge Peter B. Silvain, Jr.
vs.                                               :
                                                  :
FORD MOTOR COMPANY,                               :
                                                  :
         Defendant.                               :
                                                  :


                                   ORDER OF REFERENCE


        Pursuant to 28 U.S.C. § 636, and at the request of the parties, this case is hereby referred

to Judge Sharon L. Ovington for the purposes of mediation.

        IT IS SO ORDERED.



September 10, 2021                                     s/Peter B. Silvain, Jr.
                                                       Peter B. Silvain, Jr.
                                                       United States Magistrate Judge
